DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24, 30 and 31 are objected to because of the following informalities:
In claim 24, line 2, “three-wheeled” should be “three-wheel”, for consistency;
In claim 24, line 2, “two-wheeled” should be “two-wheel”, for consistency;
In claim 30, line 2, “three wheel” should be “three-wheeled”;
In claim 30, line 12, “three-wheel” should be “three-wheeled”;
In claim 31, line 2, “three-wheel” should be “three-wheeled”; and
In claim 31, line 3, “two-wheel” should be “two-wheeled”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 23, 25, 29 – 31 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19 recites the limitation "the front fork" in lines 7 – 8;
Claim 20 recites the limitation "the second front fork" in line 2;
Claim 23 recites the limitation "the wheel" in line 2;
Claim 25 recites the limitation "the front fork" in lines 7 – 8;
Claim 29 recites the limitation "the wheel" in line 2;
Claim 30 recites the limitation "the front fork" in lines 3 – 4;
Claim 31 recites the limitation "the second front fork" in line 2; and 
Claim 34 recites the limitation "the wheel" in line 2.
There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 19 – 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
Patent number US 7,819,216 B1 to Johnson discloses a motorcycle conversion assembly (11) for converting a two-wheeled motorcycle into a three-wheeled motorcycle (Abstract).  However, Johnson does not disclose the method of independent claims 19, 25, and 30 in that he does not disclose the following method of independent claim 19:
“removing a first fork configured to carry a front wheel from the motorcycle, wherein the front fork has a steering axis and wherein when the front wheel is mounted to the first fork, the front wheel has a first trail distance;
installing a second fork with a bottom portion and an angled top portion, wherein the steering axis remains substantially the same relative to the first fork and the second fork has a fork axis in the bottom portion that intersects an axis of rotation of the front wheel, wherein the fork axis is spaced from and substantially parallel to the steering axis such that the front wheel has a second trail distance that is less than the first trail distance such that the steering of the three-wheel motorcycle is more responsive”.  Similarly, to independent claim 19, the prior art does not disclose the methods of converting a two-wheeled motorcycle to a three-wheeled motorcycle of independent claims 25 and 30 including replacing the front fork of the motorcycle with a second front fork that shortens its trail distance.  Therefore, the methods of claims 19 – 35 are not disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 5,692,577 A	to	Dornbusch et al.	Conversion Assembly for a Motorcycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia L. Brittman/           Examiner, Art Unit 3611          

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611